—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner was found guilty after a Tier II hearing of violating inmate rules 107.11 (7 NYCRR 270.2 [B] [8] [ii]) and 107.20 (7 NYCRR 270.2 [B] [8] [iii]). There is no merit to the contention of petitioner that he was denied his right to an employee assis*890tant pursuant to 7 NYCRR 251-4.1. The record establishes that petitioner was not illiterate, and it cannot be said that the Hearing Officer abused his discretion in determining that an assistant was not otherwise warranted (see, 7 NYCRR 251-4.1). “[G]iven that the record reveals no request at the hearing for the documentary evidence described by petitioner in his petition, we reject his contention that he was denied Such evidence” (Matter of Jacques v Coughlin, 211 AD2d 929, 930). There is no evidence that the Hearing Officer was biased or that the outcome of the hearing flowed from such bias (see, Matter of Crandall v Coughlin, 219 AD2d 823, 823-824; Matter of Parker v Coughlin, 211 AD2d 929). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present — Pine, J. P., Hayes, Kehoe and Lawton, JJ.